Citation Nr: 0714220	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of anal 
fistula (other than internal hemorrhoids with poor sphincter 
control).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the RO.  By that 
decision, the RO granted service connection for PTSD, 
assigned a 50 percent evaluation therefor, and denied service 
connection for migraine headaches and residuals of anal 
fistula.

In June 2006, while the veteran's appeal was pending, the RO 
granted service connection for internal hemorrhoids with poor 
sphincter control.  Subsequently, in December 2006, during a 
pre-hearing conference before the undersigned, the veteran 
indicated that the RO's June 2006 decision did not satisfy 
his appeal with respect to the residuals of anal fistula.  
Accordingly, the issues presently on appeal have been 
characterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When the veteran filed his application for VA benefits in 
November 2002, he indicated that he had been treated for 
migraine headaches by a Dr. Craig Ciecieura since 1969.  In 
March 2003, he stated that he had been seeing a Dr. Pittman 
(at St. Vincent's) on a semi-regular basis for check-ups 
associated with anal fistula.  In December 2003, a VA 
clinical psychologist reported that the veteran had begun 
treatment at the VA Medical Center (VAMC) in Indianapolis, 
Indiana in January 2003.  In addition, during a hearing held 
in December 2006, the veteran testified that he had seen 
several different physicians for post-service treatment of 
anal fistula, including physicians in Alabama, Minnesota, 
Arizona, and California.  He reported that his last surgery 
for that condition had been performed by a Dr. John Channing 
at Community Hospital North, Indianapolis, in approximately 
1998 (8 years prior to the hearing), and stated that he was 
receiving current treatment for migraines both at the VAMC in 
Indianapolis and from an unnamed private neurologist.  He 
also reported current VA treatment for PTSD.  He said that he 
had been treated for migraines at "various hospitals" over 
the years since service, including hospitals in Arizona, 
California, Texas, Minnesota, Colorado, and Indiana, and 
indicated that he had gone to a Vet Center for treatment of 
PTSD on approximately four occasions.

Presently, the claims file does not contain any records from 
Dr. Ciecieura.  The most recent records from Dr. Pittman 
appear to be dated in 2000.  The claims file contains no 
records of VA treatment prior to January 2004 or after 
October 2006.  Nor does it contain any treatment records from 
Dr. Channing, from a Vet Center, or from any physicians or 
facilities located in Alabama, Minnesota, Arizona, Texas, or 
Colorado.  Because it appears that this evidence, if 
obtained, could bear on the outcome of the veteran's appeal, 
efforts should be made to procure it.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2006).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of 
medical evidence in its possession).

The veteran maintains that his migraine headaches began in 
service, and have recurred ever since.  He also maintains 
that he has residuals of anal fistula other than internal 
hemorrhoids with poor sphincter control.  In December 2003, a 
VA clinical psychologist opined that the veteran's headaches 
"could be due to his PTSD."  In addition, in April 2006, a 
VA examiner found that the veteran had "scarring in the 
perianal area consistent with prior surgeries for fistula."  
Under the circumstances, the Board finds it necessary to have 
the veteran examined for purposes of obtaining an opinion as 
to the likely etiology of his headaches, to include whether 
they are in any way attributable to PTSD, and to ascertain 
the nature, scope, severity, and etiology of any current 
residuals of the veteran's postoperative anal fistula, 
including residual scarring.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  The Board also finds 
that it would be helpful to have the veteran re-examined for 
purposes of evaluating the severity of his PTSD.  See, e.g., 
38 C.F.R. § 3.327(a) (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran and his representative 
a notice letter pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), notifying 
him of the information and evidence 
necessary to substantiate claims for service 
connection for migraine headaches as 
secondary to service-connected PTSD and for 
service connection for residuals of anal 
fistula as secondary to the 
service-connected internal hemorrhoids with 
poor sphincter control.  The veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Ask the veteran to provide releases for 
any new or additional relevant records of 
treatment in the possession of Dr. Craig 
Ciecieura (since 1969), Dr. J. Scott Pittman 
(since 2000), Dr. John Channing (in 
approximately 1998), from his private 
neurologist, and to identify, and provide 
releases for (where necessary), any other 
care provider who might possess new or 
additional evidence pertinent to his claims, 
including any such providers currently or 
formerly located in Alabama, Minnesota, 
Arizona, California, Indiana, Texas, or 
Colorado, and any Vet Centers where he has 
been seen.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Indianapolis, Indiana are associated 
with the claims file, including, but not 
limited to, any and all non-electronic 
(i.e., typed or hand-written) clinical 
records, progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  If no so such 
records exist, or if they cannot be located, 
the VAMC should be asked to specifically 
note that fact in writing.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

4.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  
The examiner should review the claims file, 
examine the veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact 
on his social and industrial functioning.  
The examiner should also provide a global 
assessment of functioning score and an 
explanation of its meaning.  If the veteran 
is found to have psychiatric disorders other 
than PTSD, the examiner should provide an 
opinion as to whether such disorders are 
separate and distinct from PTSD, or whether 
they are caused or aggravated by, adjunct 
to, or otherwise related to PTSD or any 
other service-connected condition.  (The 
veteran is currently service-connected for 
internal hemorrhoids with poor sphincter 
control.)  If the veteran has psychiatric 
disorders unrelated to PTSD, and unrelated 
to any other service-connected condition, 
the examiner should offer an opinion as to 
which of the veteran's psychiatric symptoms 
are due to PTSD alone and which are due to 
unrelated psychiatric disorders.  If it is 
not feasible to provide such an opinion, the 
examiner should state that in the report of 
the examination.  A complete rationale 
should be provided.

5.  Also arrange to have the veteran 
scheduled for a neurological examination.  
After reviewing the claims file, examining 
the veteran, and completing any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran's 
migraine headaches can be attributed to 
service, or have been caused by (or 
chronically worsened by) his PTSD or another 
service-connected disability.  In so doing, 
the examiner should discuss and comment upon 
the opinion offered by a VA clinical 
psychologist in December 2003 (to the effect 
that the veteran's headaches "could be due 
to his PTSD").  A complete rationale should 
be provided.

6.  In addition, arrange to have the veteran 
scheduled for an examination of his anus, 
rectum, and buttocks.  After reviewing the 
claims file, examining the veteran, and 
completing any testing deemed necessary, the 
examiner should provide a full description 
of any and all residuals of the veteran's 
postoperative anal fistula, to include a 
full description of any residual scarring 
and the disabling effects thereof.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any postoperative anal 
fistula can be attributed to service or have 
been caused by (or chronically worsened by) 
the service-connected internal hemorrhoids 
with poor sphincter control.  A complete 
rationale should be provided for any 
opinions expressed.

7.  Thereafter, take adjudicatory action on 
the veteran's claims.  Consider the migraine 
headaches claim on a direct basis and as 
secondary to the service-connected PTSD.  
Consider the anal fistula claim on a direct 
basis and as secondary to the 
service-connected internal hemorrhoids with 
poor sphincter control.  In addition, 
consider whether "staged" ratings are 
warranted for PTSD, pursuant to Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the version of 
38 C.F.R. § 3.310 in effect prior to October 
10, 2006, as well as the current version.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


